Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by Sky Financial Group, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Sky Financial Group, Inc. (Commission File No. 001-14473) The following is the transcript from the Huntington Bancshares Incorporated and Sky Financial Group, Inc. Merger Conference Call. Operator Good morning, my name is Felicia and I will be your conference operator today. At this time I would like to welcome everyone to the Huntington Bancshares and Sky Financial Group merger conference call. All lines have been placed on mute to prevent any background noise. After the speakers' remarked there will be a question-and-answer session. (OPERATOR INSTRUCTIONS). Thank you. Mr. Gould, you may begin your conference. Jay Gould - Huntington Bancshares - Dir. of IR Thank you, Felicia, and welcome, everyone, to the Huntington and Sky Financial Group joint conference call to discuss our announced merger. I'm Jay Gould, Director of Investor Relations for Huntington. Copies of the slides we will be reviewing can be found on our website, Huntington.com, and this call is being recorded and will be available as a rebroadcast starting about an hour from the close of the call. Please call the Investor Relations department at 614-480-5676 for more information on how to access these recordings or playback or should you have difficulty getting a copy of the slides. Slides 18 through 20 at the close of today's formal remarks note several aspects of the basis of today's presentation. I encourage you to read these, but let me briefly point out a couple of key disclosures related to today's presentation. First, this presentation contains certain pro forma financial measures which we believe will be helpful in gauging how the merger of Sky Financial Group will impact our results of operations or financial position. Pro forma data represent actual reported information as of September 30 for both organizations combined arithmetically with no adjustments for purchase accounting made unless otherwise noted. Sky Financial data also includes Union Federal Bank reported information on a similar pro forma basis as Sky completed this transaction subsequent to September 30. Many of you are familiar with the remaining basis of presentation terms and their usage on those slides, but for those of you who are not, we've provided definitions and rationale for their usage. Second, today's discussion, including the Q&A period, may contain forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995. Such statements are based on information and assumptions available at this time and are subject to change, risks and uncertainties which may cause actual results to differ materially. We assume no obligation to update such statements. For a complete discussion of risks and uncertainties, please refer to these slides and material filed with the SEC including our most recent Form 10-K, 10-Q and 8-K filings. Lastly, please note that slide 20 advises where you can find additional information about the merger. Now turning to slide 2, presenting today from Huntington are Tom Hoaglin, Chairman, President and Chief Executive Officer, and Don Kimble, Executive Vice President and Chief Financial Officer. From Sky Financial is Marty Adams, Chairman, President and Chief Executive Officer. We want to leave ample time for your questions so let me turn the presentation over to Tom to begin. Tom? Tom Hoaglin - Huntington Bancshares - Chairman, President, CEO Thank you, Jay, and welcome, everyone; thanks again for joining us. Slide 3 outlines what we'll cover in today's presentation. This is a very significant day in the histories of both Huntington and Sky Financial. Marty and I are excited to discuss with you to the transaction this morning. In summary, our message is that this is a fairly priced, low risk strategic acquisition that improves financial performance and franchise value. We believe firmly that this transaction represents a value added combination with clear benefits for both investors and customers. It results in a significantly stronger regional presence that greatly increases customer convenience. We hope these messages become clear to you as well. Now I have a confession to make. As you know, both Huntington and Sky operate principally in the slower growth Midwest. The confession is we like it; we think it's just fine. We know the markets and the types of customers we target. Our general location does carry certain challenges to be sure, but over the past few years we both have found ways to grow. As we have thought about how best to create shareholder value in an environment of slow growth, the lack of Midwest banking consolidation and margin compression, Huntington has long felt that we could create above average shareholder returns by being a consolidator and in doing so extracting costs and enhancing customer convenience. And obviously any acquisition must be appropriately priced if it is to add value. Turning to slide 4, at our September 27th analyst day in New York City we outlined our M&A philosophy criteria as well as our M&A disciplined pricing and return parameters. These can be found on slides 23 and 24 in the appendix. This transaction is compelling because it meets every one of those philosophical and financial criteria. All of Huntington's stakeholders will benefit from this merger. We'll detail this throughout this presentation, but in summary for shareholders and assuming a close early in the third quarter, this transaction is immediately accretive to 2000's earnings exclusive of onetime merger charges. It's expected to add 4% to earnings in 2008. Further, the value of the expense efficiencies gained will exceed the premium we're paying thus assuring value accrues to Huntington's existing shareholders. Most importantly, as Don will outline, our assumptions are achievable, not heroic. For customers convenience gets a big boost. In Ohio Huntington will have the most banking offices and will become the third-largest bank. We'll have the number one deposit market share in key Ohio markets with our market position strengthened elsewhere. We'll become the third-largest bank in faster growing Indianapolis and we gain entry into the western Pennsylvania and Pittsburgh markets. In addition, our passion for and commitment to local communities assures that our communities will benefit since this merger makes additional resources available to be delivered locally by a hometown bank. This combination also represents a great cultural fit. Both companies are run decentrally, value local decision-making and believe in delivering a superior customer experience. The hallmark of Sky is their success in developing a strong sales culture, an expertise we want to leverage throughout our franchise. Let me now ask Marty to share his perspective. Marty Adams - Sky Financial - Chairman, President, CEO Thanks, Tom, and hello, everyone. This combination is also a perfect fit for Sky and our stakeholders. Our shareholders benefit in two ways. First, we receive an immediate 25% premium to our stock price and our dividends will effectively increase approximately 10%. More importantly, we will also participate in the value this merger will create over time which I believe has tremendous upside potential. Our customers get added convenience; the merged company will have over 750 offices in almost 1,400 ATMs on a pro forma basis, that's before any consolidation. With 449 offices and 819 ATMs in Ohio, with retention of local management customers will continue to be served by people they already know. In addition, both retail and commercial customers will have access to a broader array of products and services including access to Huntington's proven wealth management and investment management expertise and award-winning online banking. The number one priority for Tom and me and the rest of the management team is to assure a seamless and effortless transition for Sky's customers. We will communicate frequently to assure customers we always will keep them well informed in advance of any changes that may take place. And I must go Tom's comment that this combination represents a nearly perfect culture match really as much as possible. Tom and I have spent a lot of time together over the past couple of months, we both value the competitive advantage that local decision-making provides. And we are committed to delivering a simply the best customer experience in each and every transaction. Sky has been many acquisitions and we have a track record for doing them very well. Since I will become President and Chief Operating Officer of Huntington, our shareholders and customers can be assured that we will have that we will be relentless in making certain the values of this transaction are delivered. Tom Hoaglin - Huntington Bancshares - Chairman, President, CEO Thanks, Marty. With these comments as overview, let me now turn the presentation over to Don Kimble to review some of the financial aspects. Don? Don Kimble - Huntington Bancshares - EVP, CFO Thanks, Tom. Beginning on slide 5, let me start with a detailed review of why this combination will deliver attractive shareholder benefits. First, it is expected to add about $0.01 or about 0.5% to 2excluding merger-related charges, and about $0.09 or 4% to 2008 EPS. The estimated cash EPS results illustrate the capital generation capabilities of the combined company as cash EPS will increase by over 3% in 2007 and 8% in 2008. Slide 25 in the appendix details these calculations for you. We believe that the EPS benefit estimated from the transaction compares favorably to other acquisition transactions within the banking industry. It is also expected to be more than 10% accretive on the 130 million incremental shares issued. Our estimate is that this transaction as priced will generate a 16% internal rate of return, well in excess of our cost of capital. We look at the internal rate of return analysis in conjunction with the EPS benefits and believe that both illustrates a conservative pricing and financial assumptions used in this transaction. How this is calculated is detailed on slide 27 in the appendix. We are assuming $115 million of cost-saving excluding the impact of the estimated $200 million pretax restructuring charges. We estimate that the net present value of these energies exceeds the premium paid.
